Exhibit 10.4h

 

RESTRICTED STOCK AWARD AGREEMENT - Employee

CALERES, INC.

INCENTIVE AND STOCK COMPENSATION PLAN OF 2017

 

Caleres, Inc., a New York corporation (the “Company”), grants to the participant
identified below an award of Restricted Shares, which shall be shares of the
Company’s Common Stock, $.01 par value (“Common Stock”), pursuant to the
provisions of the Incentive and Stock Compensation Plan of 2017 (the “Plan”),
and subject to the key terms set forth below and the attached General Terms and
Conditions (dated as of August 31, 2017), including restrictions applicable to
the Restricted Shares, all of which constitute part of this Agreement (the
“Restricted Stock Award”), as follows:

 

Participant:     

 

Award Grant Date:   March 16, 2020  

                   

Number of Restricted Shares:           Shares of Caleres, Inc. Common Stock,

subject to certain restrictions.

 

Vesting Schedule (Lapse of Restrictions):  3 year graded:  50% after 2 years and
50% after 3 years

 

  CALERES, INC.       By:           Becky Helvey   Director, Total Rewards  
Date:  March 16, 2020

 

 

Accepted: _____________________________________________________________________

                                                                       
Participant

                                                              

                                                                        Date:
_____________________________________

 

 

 

--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK AWARD

General Terms and Conditions (as of August 31, 2017) 

Incentive and Stock Compensation Plan of 2017

 

1.  Restrictions

 

The Restricted Shares are restricted as to disposition and may not be pledged;
and are subject to forfeiture unless certain conditions are met.  The Company’s
transfer agent has been advised that the Restricted Shares cannot be sold,
transferred, re-registered or disposed of until the restrictions on the shares
lapse.  Restricted Shares shall vest, and the restrictions shall no longer
apply, as to the number or percentage of Restricted Shares and on the dates
specified above as the “Vesting Schedule.” A further restriction on the
Restricted Shares is that you shall only be entitled to receive Shares free of
restrictions if, at the time of the lapse of such restrictions, you are then in
the employ of the Company and shall have been continuously so employed since the
date of grant of the Restricted Shares.  If you do not meet these conditions at
any time, such Shares shall be forfeited. 

 

2.  Voting Rights and Dividend Rights

 

You will be entitled to full voting rights and dividend rights for all
Restricted Shares, beginning with the date of grant, regardless of restriction
periods.  Dividends may be paid directly to you or may be credited to your
dividend re-investment plan account.  Dividend rights and voting rights will be
cancelled in the event the Restricted Shares are forfeited.

 

3.  Book Entry for Restricted Shares.  You will not receive a certificate for
the Restricted Shares; instead, the Restricted Shares will be credited as a book
entry to an account in your name with the Company’s transfer agent.  At such
time as the restrictions lapse, those Shares that are no longer subject to
restrictions shall be transferred to a non-restricted account in your name with
the transfer agent or as otherwise directed by you and agreed by the Company.

 

4.  Death, Disability or Retirement.  In the event of termination of employment
due to death, permanent Disability, or retirement (including but not limited to
any early retirement) if approved by the Compensation Committee, all Restricted
Shares shall vest immediately and be free of restrictions. 

     

5.         Change in Control.  Subject to Article 13 of the Plan, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchange, the Restricted Shares still subject to restrictions under this
Agreement shall automatically vest and all restrictions shall lapse upon the
occurrence of a Change in Control.

 

6.   Adjustment Upon Changes in Capitalization.  In accordance with Section 4.2
of the Plan, in the event that there is a change in the Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations, mergers,
consolidations, reorganizations, combinations or exchanges of shares, then the
Restricted Shares shall be adjusted in the same manner as other shares of 
Common Stock are adjusted.

 

7.         Tax Withholding.  The Board shall have the power and the right to
deduct or withhold, cash or shares, or require the Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Award.

 

8.         Share Withholding.  With respect to withholding upon the lapse of
restrictions on the Restricted Shares, or upon any other taxable event arising
as a result of this grant of Restricted Shares, the Participant may elect,
subject to the approval of the Board, to satisfy the tax withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction, or at such other
rate as will not result in adverse accounting treatment, as determined by the
Board in its sole discretion.  All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Board, in its sole discretion, deems appropriate. 
Notwithstanding the foregoing, in the event that the Participant has the
opportunity to make an election but does not submit to the Company a properly
completed election form at least five (5) business days prior to the date of
Lapse of Restrictions; or the Participant does not tender cash consideration as
elected or required, then Section 7 of these Terms and Conditions may be
applied. 

 

9.     Nontransferability.  This Agreement and the Restricted Shares granted
hereunder, until such time as the restrictions on the Shares have lapsed, may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. 

 

10.         Administration and Interpretation.  This Award Agreement and the
rights of the Participant hereunder are subject to all terms and conditions of
the Plan, as the same may be amended from time to time, as well as to such rules
and regulations as the Board may adopt for administration of the Plan.  It is
expressly understood that the Board is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding upon the
Participant.  The Board may delegate to the Compensation Committee all
determinations with respect to the Plan and this Award Agreement.  All
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan, unless specifically set forth otherwise herein.  If there
is any inconsistency between the terms of this Award Agreement and the terms of
the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Award Agreement. 

 

11.         Miscellaneous

 

  (a) This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.         (b) The Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this Award
Agreement without the Participant’s written consent.         (c) This Award
Agreement shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.         (d) To the extent not preempted by Federal law, this
Award Agreement shall be construed in accordance with and governed by the
substantive laws of the State of Missouri without regard to conflicts of laws
principles, which might otherwise apply.  Any litigation arising out of, in
connection with, or concerning any aspect of the Plan or this Award Agreement
shall be conducted exclusively in the State or Federal courts in Missouri.      

 